DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 15-18 are pending in the applications.
Claims 15-18 are new.

Response to Amendment and Arguments
Regarding Double Patenting:
Applicant has not amended the claims to be patentably distinct from the conflicting claims of U.S. Patent 10,365,667, nor has applicant filed the appropriate terminal disclaimer.  Applicant has therefore failed to overcome the rejection.

Applicant amended independent claim 1 to further specify:
an electro-mechanical actuator communicatively coupled with the controller to receive the control signal over the communication connection, the electro-mechanical actuator configured to mechanically decouple the liquid coupler from the coolant supply responsive to the control signal.
Applicant's arguments with respect to amended claim have been fully considered but they are not persuasive. 
In the arguments, applicant alleges that the electro-mechanical actuator of Fig. 2A/2B of Nicewonger is different from the electrically actuated fluid shut-off valve shown in FIGs 7A/7B of Nicewonger.  Specifically, applicant pointed out that, in paragraph 0033 of Nicewonger, describes “electronically actuated valves” are alternative or an addition to the valve shown in FIGs 2A/2B.
Examiner respectfully disagree.
As describes in paragraph 0033 and Fig. 1 of Nicewonger, 

    PNG
    media_image1.png
    525
    721
    media_image1.png
    Greyscale

[0033] As further illustrated in the cross-sectional diagram of FIGS. 2A and 2B, both the chassis fluid connection port (107) and module fluid connection port (109) are internally fitted with normally-closed fluid shut-off valves (201). The act of inserting the module (108) into an operational position, as illustrated in FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B, thus allowing coolant to flow through the module's internal coolant loop. In like manner other elements such as electronically actuated valves, fluid flow sensors and fluid temperature sensors may be alternately or additionally added to either the chassis or module connection ports. Other elements (101, 102, 104, 105, 106, and 110) of FIGS. 2A and 2B are as previously described for FIG. 1.

Clearly chassis 101 is configured to include an electro-mechanical actuator (of Figs. 2A/2B)
The phrase, “in like manner other elements such as electronically actuated valves, fluid flow sensors and fluid temperature sensors may be alternately or additionally added to either the chassis or module connection ports”, merely suggested that other alternative or additional valves, fluid flow and flued temperature sensors may be added to the chassis (101) or the connection ports.    
Furthermore, as shows in Fig. 7A and Paragraph 0040

    PNG
    media_image2.png
    498
    694
    media_image2.png
    Greyscale
 
In FIG. 7A, an electronic controller (701) is attached to each chassis (101) to receive signals from fluid flow rate sensors (409), fluid temperature sensors (703), and moisture sensors (407) disposed within the chassis, as further illustrated in the block diagram of FIG. 7B.  The combination of sensors allows the controller to differentiate between a small liquid spill presenting no immediate threat to the servers, and a dangerous leak requiring immediate shut off of the coolant.  The electronic controller is also interconnected to an electrically actuated fluid shut-off valve (201) disposed in fluid communication with the coolant supply port, thus allowing coolant flow to be shut off in response to a severe leak.  


    PNG
    media_image3.png
    487
    734
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    545
    753
    media_image4.png
    Greyscale


[0033] As further illustrated in the cross-sectional diagram of FIGS. 2A and 2B, both the chassis fluid connection port (107) and module fluid connection port (109) are internally fitted with normally-closed fluid shut-off valves (201). The act of inserting the module (108) into an operational position, as illustrated in FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B, thus allowing coolant to flow through the module's internal coolant loop. In like manner other elements such as electronically actuated valves, fluid flow sensors and fluid temperature sensors may be alternately or additionally added to either the chassis or module connection ports. Other elements (101, 102, 104, 105, 106, and 110) of FIGS. 2A and 2B are as previously described for FIG. 1.


    PNG
    media_image5.png
    690
    614
    media_image5.png
    Greyscale

Thus, examiner disagrees with the applicant’s suggestion that Nicewonger did not contemplate that the valves shown in Figs. 2A/2B are the same as an “electronically actuated valve” shown in Figs. 7A/7B.  From the figures 2, 7, paragraph 0032-0033, 0040, and reference part number of the drawing as discussed above, examiner submitted that the shut-off valve as described in Figs. 2A/2B is the same as the shut-off valve implemented in the server of Fig. 7A/7B. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger in view of Crnkovich et al. US Pub. No. 2008/0041792 (“Crnkovich”).
Regarding claim 1, Nicewonger teaches a cooling system [see Fig. 1-7] comprising:
a sensor circuit [409 or 703 or 407] configured to emit a signal for an observed operational parameter:
a controller [701] configured to receive the signal and infer a state of the observed operational parameter, the controller being configured to emit a control signal over a communication connection in response to the inferred a state of the observed operational parameter being within a selected range; and
[0040] In FIG. 7A, an electronic controller (701) is attached to each chassis (101) to receive signals from fluid flow rate sensors (409), fluid temperature sensors (703), and moisture sensors (407) disposed within the chassis, as further illustrated in the block diagram of FIG. 7B. The combination of sensors allows the controller to differentiate between a small liquid spill presenting no immediate threat to the servers, and a dangerous leak requiring immediate shut off of the coolant. The electronic controller is also interconnected to an electrically actuated fluid shut-off valve (201) disposed in fluid communication with the coolant supply port, thus allowing coolant flow to be shut off in response to a severe leak. The coolant return would correspondingly be automatically shut off by a check valve within the coolant return port. The controller also includes an electronically switched AC power outlet (704) to cut power to the server module, or alternately communicates via a communications link (708) with an external power distribution unit (702) to cut power in response to a dangerous leak. The electronic controller comprises a processing unit with at least one communications link (705) interconnected with at least one other controller disposed to the plurality of chassis (101) housed within the rack (301). Thus the plurality of controllers can collaboratively assess and respond to the liquid distribution system's operational conditions, for example to determine the location and severity of a leak. The controllers can singularly or collectively assess fluid operational conditions such as the heat load of one or more server modules, and accordingly respond with appropriate actions such as the adjustment of coolant flow rate to attain optimal energy efficiency. The electronic controller employs a communication link (706) to transmit information pertaining to the fluid distribution system's operational conditions to an outside computer (707). 

a branch of a cooling circuit having an inlet [102], an outlet [103] and a heat exchanger [502 of (Fig. 5 and Para. 0038) or 601 of Fig. 6 and Para. 0039] configured to transfer heat to or from a liquid coolant flowing from the inlet, through the heat exchanger and to the outlet, 
[0039] Yet another form of module, shown in the cut-away drawing of FIG. 6, is a liquid-to-liquid heat exchanger. A first coolant loop comprises at least one heat exchanger module (601) and a first set of fluid flow channels (102 and 103) that circulate coolant to at least one server module (108). Within the heat exchanger module the first coolant loop further comprises, a first supply coolant tubing section (607), a first return coolant tubing section (608), a connecting tubing section (609), a heat exchanger core (605) and coolant pump (602) to circulate coolant through the entire loop. The first coolant loop is interconnected only within the confines of the rack, and thus both ends of the two continuous fluid flow passageways are terminated with caps (306). The heat exchanger chassis (101) additionally provide a second coolant loop in fluid isolation from the first coolant loop, comprising a second set of fluid flow channels (603 and 604) connected only to the heat exchanger modules. An external facilities supply (304) and return (305) circulates coolant through the second coolant loop, with the opposite ends of these two fluid flow passageways terminated with plugs (606). Within the heat exchanger module, the second coolant loop further comprises a second supply coolant tubing section (610), and a second return coolant tubing section (611) connected to the heat exchanger core (605). The heat exchanger core (605) is common to both the first and second coolant loops, and transfers heat from the first coolant loop to the second coolant loop. The heat exchanger module is fitted with four male fluid connection ports that insert into the chassis fluid connection ports (107) to provide fluid communication between the module and the two coolant loops. A plurality of heat exchanger modules results in multiple pumps (602) being interconnected in parallel to deliver coolant to a common first coolant loop, thus making the cooling system scalable and providing failsafe redundancy. All chassis are equipped with a drainage system (402) as previously described. 

the inlet having a liquid coupler [connection port 107, 201 – see Fig. 1 and 2] configured to mechanically couple the inlet with a coolant supply, wherein the liquid coupler fluidically couples the inlet to a conduit containing coolant while the liquid coupler is mechanically coupled with the coolant supply 
[0032] FIG. 1 illustrates a rear view of one such embodiment, with an open-frame chassis (101), open on the top and front, and a corresponding server module (108). The chassis provides a first fluid flow channel (102) for coolant supply and a second fluid flow channel (103) for coolant return. The fluid flow channels are attached to the back, extending from the top to bottom of the chassis. Each channel is fitted with a male fluid interconnection port (104) at one end, and a female fluid interconnection port (105) at the opposite end. The male fluid interconnection ports are fitted with rubber o-rings (106). Each channel is additionally fitted with a perpendicularly aligned female fluid connection port (107) extending through the back of the chassis for the purpose of connecting to a server module (108). Male fluid connection ports (109), fitted with rubber o-rings (110), protrude from the server module, and constitute the coolant supply and return for the module's internal coolant loop, which is further comprised by tubing sections (111) connecting to a cold plate (115) mounted to the server motherboard (114). As the server module is inserted into the operational position from the front of the chassis as indicated by the action arrow (112), the male fluid connection ports (109) fit into the corresponding female fluid connection ports (107) of the chassis fluid flow channels (102 and 103), thus forming leak-tight fluid connections between the module's coolant loop and the fluid flow channels. A releasable latch (113) secures the module in the operational position within the chassis. Mounting brackets (116) at each corner of the chassis hold the chassis in the rack. Openings (117) in the bottom of the module allow liquids that may leak or otherwise escape within the module to exit. 

[0033] As further illustrated in the cross-sectional diagram of FIGS. 2A and 2B, both the chassis fluid connection port (107) and module fluid connection port (109) are internally fitted with normally-closed fluid shut-off valves (201). The act of inserting the module (108) into an operational position, as illustrated in FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B, thus allowing coolant to flow through the module's internal coolant loop. In like manner other elements such as electronically actuated valves, fluid flow sensors and fluid temperature sensors may be alternately or additionally added to either the chassis or module connection ports. Other elements (101, 102, 104, 105, 106, and 110) of FIGS. 2A and 2B are as previously described for FIG. 1. 


and isolates the inlet from the conduit when the liquid coupler is mechanically decoupled from the coolant supply, and 

    PNG
    media_image6.png
    345
    588
    media_image6.png
    Greyscale

Fig. 2A – mechanically decoupled from the coolant supply.
[0033] As further illustrated in the cross-sectional diagram of FIGS. 2A and 2B, both the chassis fluid connection port (107) and module fluid connection port (109) are internally fitted with normally-closed fluid shut-off valves (201). The act of inserting the module (108) into an operational position, as illustrated in FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B, thus allowing coolant to flow through the module's internal coolant loop. In like manner other elements such as electronically actuated valves, fluid flow sensors and fluid temperature sensors may be alternately or additionally added to either the chassis or module connection ports. Other elements (101, 102, 104, 105, 106, and 110) of FIGS. 2A and 2B are as previously described for FIG. 1. 

an electro-mechanical actuator [201 of Fig. 2A/2B] communicatively coupled with the controller to receive the control signal over the communication connection, the electro-mechanical actuator configured to mechanically decouple the liquid coupler from the coolant supply responsive to the control signal.
[0040] In FIG. 7A, an electronic controller (701) is attached to each chassis (101) to receive signals from fluid flow rate sensors (409), fluid temperature sensors (703), and moisture sensors (407) disposed within the chassis, as further illustrated in the block diagram of FIG. 7B. The combination of sensors allows the controller to differentiate between a small liquid spill presenting no immediate threat to the servers, and a dangerous leak requiring immediate shut off of the coolant. The electronic controller is also interconnected to an electrically actuated fluid shut-off valve (201) disposed in fluid communication with the coolant supply port, thus allowing coolant flow to be shut off in response to a severe leak. The coolant return would correspondingly be automatically shut off by a check valve within the coolant return port. The controller also includes an electronically switched AC power outlet (704) to cut power to the server module, or alternately communicates via a communications link (708) with an external power distribution unit (702) to cut power in response to a dangerous leak. The electronic controller comprises a processing unit with at least one communications link (705) interconnected with at least one other controller disposed to the plurality of chassis (101) housed within the rack (301). Thus the plurality of controllers can collaboratively assess and respond to the liquid distribution system's operational conditions, for example to determine the location and severity of a leak. The controllers can singularly or collectively assess fluid operational conditions such as the heat load of one or more server modules, and accordingly respond with appropriate actions such as the adjustment of coolant flow rate to attain optimal energy efficiency. The electronic controller employs a communication link (706) to transmit information pertaining to the fluid distribution system's operational conditions to an outside computer (707). 

Nicewonger does not teach a sensor circuit configured to emit a simulated signal corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter; a controller configured to receive the simulated signal and to infer a state of the observed operational parameter from the simulated signal.
Crnkovich teaches another invention relates to a wetness detector system that rapidly detects the presence of wetness due to a liquid leak in a system.  Specifically, Crnkovich teaches  a sensor circuit [Wetness sensor 10 - Wetness detector 12 of wetness sensor 10 comprises an electric circuit through which moisture/wetness can be detected using the conductivity of the liquid to which the electric circuit is exposed. Thus, the wetness detector system can be used to detect any liquid that is electrically conductive, i.e., contains positively and negatively charged ions that enable the liquid to carry electric current.  – Para. 0020 and Fig. 1] configured to emit a simulated signal [PWM] corresponding to a selected physical parameter [e.g. fan speed] as a proxy for an observed operational parameter [Wetness] different from the selected physical parameter; a controller [50] configured to receive the simulated signal and to infer a state of the observed operational parameter from the simulated signal over a communication connection in response to the inferred a state of the observed operational parameter being within a selected range.
[0027] In order to send a signal of a liquid leak to receiver unit 40, wetness sensor 10 can be wired to receiver unit 40 such that liquid leak signal 32 is transmitted to a receiver unit 40 over hardwire(s). In a particular embodiment, blood leak signal 32 is transmitted to receiver unit 40 wirelessly with the data encoded for wireless transmission (e.g., using pulse width modulation). Wireless communication can be through any suitable wireless data network or can be through a wireless communication link (e.g., Bluetooth, ZigBee). Overall, any wired or wireless data transmission network can be used for communication between the wetness sensor and the receiver unit. Accordingly, in response to an indication that the wetness sensor has been exposed to wetness and/or blood, transmitter 20 generates a signal wave in the near-infrared band using infrared (IR) device 24.

[0028] Receiver unit 40 of wetness detection system 8 that receives the liquid leak transmission from wetness sensor 10 is comprised of a receiver for detecting a signal transmission from the wetness sensor, a controller in communication with the receiver and an alert system in communication with the controller.

[0029] Accordingly, in response to at least one signal transmission 32 from at least one wetness sensor 10 that a liquid leak has been detected, controller 50 (e.g., one or more computer processors) receives the signal communication from the receiver DO 46 via universal asynchronous receiver-transmitter (UART) 48, the UART microchip providing an interface for the controller to the receiver. Thus, UART 48 receives serial bits of data from the receiver and converts the bits into complete bytes that are interpretable by controller 50.

[0150] PWM (pulse width modulation) is used to encode the data for the wireless link. The encoding is 66% high for a one, 33% high for a zero. The period is 556 uS. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modified the sensor circuit of Nicewonger with a sensor circuit configured to emit a simulated signal (PWM) corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter of Crnkovich.  The main advantage of using PWM signal is that power loss in the device is very low, low manufacture cost, low noise effect since PWM signal typically remains digital all the way from the sensor to the control system thus NO extra analog-to-digital conversion is necessary.  Furthermore, PWM also works well with digital controls which, because of their on/off nature, can easily set the needed duty cycle.   
Regarding claim 2, Nicewonger teaches the liquid coupler comprises a retainer movable between a first position and a second position [FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B], the retainer being in the first position when the liquid coupler mechanically couples with the coolant supply [Fig. 2B], wherein the liquid coupler mechanically decouples from the liquid supply when the retainer is in the second position [see Fig. 2A].
Regarding claim 3, Nicewonger teaches the electro-mechanical actuator comprises a control arm movable between a first extent and a second extent responsive to the control signal [see Fig. 2 and Para. 0033 and 0040].
Regarding claim 4, Nicewonger teaches movement of the control arm toward the second extent urges the retainer toward the second position [see Fig. 2].
Regarding claim 5, Nicewonger does not expressly teach the electro-mechanical actuator comprises a servo motor, a stepper motor, or both.  Examiner takes official notice that such feature is old and well known in the art of rotary actuator.  One of ordinary skill in the art would motivated to implement such feature in order to control the opening and closing of the coupler.
Regarding claim 6, Nicewonger teaches the liquid coupler comprises a biasing member configured to urge the liquid coupler away from the liquid supply, the cooling system further comprising a movable retainer mechanically coupled with the liquid coupler, the retainer being movable between a retention position and a release position, wherein, in the retention position, the retainer causes the liquid coupler to engage with the coolant supply, wherein the biasing member causes the liquid coupler to disengage from the coolant supply when the retainer is in the release position [Para. 0033].
Regarding claim 7, Nicewonger teaches a control arm mechanically coupling the electro-mechanical actuator with the retainer, wherein movement of the control arm from a first extent to a second extent urges the retainer to move from the retention position to the release position [see Fig. 2].
Regarding claim 8, see discussion in claim 5.
Regarding claim 9, Nicewonger [Para. 0040] in view of Crnkovich [Para. 0027-0029] teaches the sensor circuit comprises a leak detection circuit.
Regarding claim 15, Nicewonger teaches the electro-mechanical actuator is configured to urge the retainer toward the release position from the retention position [Fig. 2B].

    PNG
    media_image7.png
    333
    505
    media_image7.png
    Greyscale

Regarding claim 16, Nicewonger teaches the electro-mechanical actuator is configured to move the retainer into the release position from the retention position [Fig. 2A].

    PNG
    media_image8.png
    324
    518
    media_image8.png
    Greyscale

Regarding claim 17, Nicewonger teaches movement of the retainer into the release position by the electro-mechanical actuator allows the biasing member to cause the liquid coupler to physically disengage from the coolant supply [Fig. 2A].
Regarding claim 18, Nicewonger teaches the liquid coupler is configured to automatically disengage from the coolant supply when the electro- mechanical actuator moves the retainer into the release position [see fig. 2A and Para. 0033, 0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115